Citation Nr: 0628406	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-28 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren A. Morris, Legal Intern







INTRODUCTION

The veteran had active service from October 1952 to July 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The veteran's bilateral hearing loss is productive of Level 
III hearing acuity in the right ear and Level VI hearing 
acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.85, 4.86 and Code 6100 (2005).

`
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the RO furnished VCAA notice to the veteran in August 2003, 
prior to the September 2003 rating decision currently on 
appeal.

VA has otherwise fulfilled its duty to notify the veteran in 
this case.  In the August 2003 letter, VA informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this letter, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The letters also advised the veteran to submit 
any relevant evidence in his possession.  

In terms of notification regarding the effective date, 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), there has been no specific notice of the types of 
evidence necessary to establish this element.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  Since the Board concludes below that 
the preponderance of the evidence is against finding a 
compensable increase in the 
severity of the veteran's hearing loss, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the Board finds that the letters fulfilled VA's 
duty to notify, including the duty to notify the veteran to 
submit any pertinent evidence in his possession. 

The Board also finds that all necessary assistance has been 
provided to the veteran. The RO has made numerous attempts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim, including recovering service medical 
records identified by the veteran, which were nearly 
destroyed by fire.  Additionally, the veteran has been 
afforded two VA examinations during the pendency of this 
claim.  As such, the Board finds that VA has fulfilled its 
duty to notify and assist the veteran. 

Legal Criteria

The present appeal involves the veteran's claim that his 
service-connected bilateral hearing loss warrants a 
disability rating in excess of 10 percent, and that the 
severity of his condition is not adequately reflected by his 
September 2003 VA examination.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code (DC) 6100.  
In evaluating hearing loss, disability ratings are derived by 
a mechanical application of the ratings schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85. 

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next highest numeral.  38 C.F.R. § 
4.86(b).

Analysis

The veteran was provided a VA audiological evaluation in 
September 2003. Pure tone thresholds, in decibels, were as 
follows:

HERTZ		Right		Left
1000			45		45
2000			75		85
3000			75		90
4000			80		95

The average pure tone threshold was 69 decibels in the right 
ear and 79 decibels in the left ear.  The Maryland CNC test 
revealed speech recognition ability of 88 percent in the 
right ear and of 68 percent in the left ear.

On the most recent VA audiological evaluation in October 
2004, pure tone thresholds, in decibels, were as follows:

HERTZ		Right		Left
1000			45		50
2000			70		75
3000			75		95
4000			75		95

The average pure tone threshold was 66 decibels in the right 
ear and 79 decibels in the left ear.  The Maryland CNC test 
revealed speech recognition ability of 88 percent in the 
right ear and of 70 percent in the left ear.

The Board first notes that neither ear shows an exceptional 
pattern of hearing impairment.  Therefore, Table VI should be 
used for rating purposes.  Using the audiogram results most 
favorable to the veteran (the results showing the greatest 
hearing loss) and applying the criteria found in 38 C.F.R. §§ 
4.85-4.87, the veteran's audiological examinations for the 
left ear yielded level VI hearing and level III hearing in 
the right ear.

Entering the category designations for each ear into Table 
VII results in a 10 percent disability rating under 
Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his hearing loss and 
understands fully the veteran's belief that his hearing loss 
is more significant than the test reflects.  However, the 
Board must rely upon the official results of authorized 
testing under 38 C.F.R. § 4.85.  Moreover, while the veteran 
is competent to provide evidence regarding symptomatology, he 
is not competent to provide evidence regarding diagnosis or 
the clinical severity of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  38 
C.F.R. § 3.321(b)(1).  Accordingly, the Board finds that 
criteria for submissions for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, in making this determination, the Board has also 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after authorized 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown fails to 
meet the standards for a disability rating in excess of 10 
percent.  Therefore, the preponderance of the evidence is 
against the veteran's claim.


ORDER

The appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


